UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6951



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HAYWOOD WILLIAMS, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-44-71-N)


Submitted:   March 4, 2003                 Decided:   March 26, 2003


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haywood Williams, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Haywood Williams, Jr., appeals the district court’s order

denying   his   motions   for   release   of   medical   records,   and   for

reconsideration. We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     See United States v. Williams, No. CR-44-71-N

(E.D. Va. Jan. 24 & Mar. 28, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                    AFFIRMED




                                     2